Case 2:19-cv-10885-ODW-AS Document 30 Filed 12/07/20 Page 1 of 2 Page ID #:126



  1

  2

  3

  4

  5

  6

  7
                             UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10
       MARIO RENE RUBI,                   Case No. CV 19-10885-ODW (AS)
 11
                          Plaintiff,
                                          ORDER ACCEPTING FINDINGS,
 12
             v.
                                          CONCLUSIONS AND RECOMMENDATIONS
 13
       JENNIFER SUMMERS,
                                          OF UNITED STATES MAGISTRATE JUDGE
 14
                          Defendant.
 15

 16
            Pursuant to 28 U.S.C. section 636, the Court has reviewed the
 17
      Complaint,    all    of   the    records   herein,   and   the   Report    and
 18
      Recommendation of a United States Magistrate Judge, to which no
 19
      objections were filed. Accordingly, the Court concurs with and
 20
      accepts the findings and conclusions of the Magistrate Judge in
 21
      the Report and Recommendation.
 22

 23
            IT IS ORDERED that Defendant’s motion to dismiss the first
 24
      amended complaint is GRANTED-IN-PART; the Complaint is dismissed
 25
      with leave to amend; and Plaintiff is ordered to file a First
 26

 27

 28
Case 2:19-cv-10885-ODW-AS Document 30 Filed 12/07/20 Page 2 of 2 Page ID #:127



  1   Amended Complaint no later than thirty (30) days from the date of
  2   this Order.
  3

  4         IT IS FURTHER ORDERED that the Clerk serve copies of this

  5   Order on Plaintiff at his current address of record.

  6

  7   DATED: December 7, 2020

  8

  9                                            ______________________________
                                                       OTIS D. WRIGHT
 10                                            UNITED STATES DISTRICT JUDGE
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           2
